Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
The Applicant argued that Brodsky describes a flexible membrane 330 which includes a fluid body 340, both of which are distinct from Applicant’s recited invention.
In response, the Examiner takes position that claim 1 was rejected by a single reference which is Brodsky.  Brodsky does not teach the fluid body 340.
The Applicant argued that Brodsky does not disclose a single, molded three-dimensional multilayer sensor structure.  For instance, throughout Brodsky, the tamper-respondent sensor is described as having one or more flexible layers to facilitate conforming the tamper-respondent sensor to, for instance, the inner surface of a cover.  In various embodiments described in Brodsky, the tamper-respondent sensor is made up of multiple tamper-respondent sensors, one over a main surface of the cover, and the other over the side surface of the cover, such as illustrated in FIGS 8A – 8B.
In response, the Examiner takes position that Brodsky discloses a multilayer sensor comprising several layers molding into a single structure, FIG 3.  It is irrelevant that Brodsky discloses more sensors (FIGS 8A – 8B) than claimed by the Applicant because the Applicant did not specify that there was only one sensor in the entire structure.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 16) in the reply filed on 7/6/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodsky (US 9554477).
Regarding claim 1, Brodsky discloses a tamper-respondent assembly comprising: 
a circuit board (410, figure 4A); 

the enclosure assembly comprising: 
a tamper-respondent sensor (421), the tamper-respondent sensor being a three-dimensional multilayer sensor structure comprising: 
multiple liquid crystal polymer layers (FIG. 3 depicts one embodiment of a tamper-respondent sensor comprising one or more flexible layers and circuit lines forming at least one tamper-detect network; column 2, line 30.  Crystalline polymer layer 302 was used in the tamper-respondent sensor; column 8, lines 53 - 58) in solid form (the structure in figure 3 and other figures are in solid form, not other form such as liquid), and 
at least one tamper-detect circuit (circuit lines 301 in Figure 3), the at least one tamper-detect circuit comprising one or more circuit lines (301) in a tamper-detect pattern disposed on at least one liquid crystal polymer layer of the multiple liquid crystal polymer layers (302); and 
wherein the rigid three-dimensional multilayer sensor structure is a single, molded, three-dimensional multilayer sensor structure (the structure in figure 3 is a single, multilayer structure, capable of molding into the curve of the cover); and
a monitor circuit (monitor circuit disposed in the secure volume, column 10, line 5 – 6) disposed within the secure volume to monitor the at least one tamper-detect circuit of the tamper-respondent sensor for a tamper event. 

claim 3, Brodsky discloses the claimed invention as set forth in claim 1.  Brodsky further discloses the enclosure assembly comprises a cover (420, Fig. 4A or 700, figure 8B), the cover being defined by the molded, three-dimensional multilayer sensor structure itself, without presence of a separate cover structure (the cover is a one piece mold, Fig. 4A, 8B). 

Regarding claim 4, Brodsky discloses the claimed invention as set forth in claim 1.  Brodsky further discloses the enclosure assembly further includes a thermally conductive cover (the enclosure comprise thermally conductive material; column 9, line 32), the three-dimensional multilayer sensor structure (421, figure 4A) being affixed to an inner surface of the thermally conductive cover. 

Regarding claim 5, Brodsky discloses the claimed invention as set forth in claim 4.  Brodsky further discloses the tamper-respondent sensor is molded, at least in part, to conform to the inner surface of the thermally conductive cover (the tamper-respondent sensor 421 is a molded single piece and conform to the inner surface of the cover, figure 4A). 

Regarding claim 6, Brodsky discloses the claimed invention as set forth in claim 4.  Brodsky further discloses the thermally conductive cover mounts to the circuit board at an enclosure-to-board interface (groove 412), and the tamper-respondent sensor extends, at least in part, into the enclosure-to-board interface, between the thermally conductive cover and the circuit board (enclosure 420 extends into the groove 412). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky (US 9554477), in view of Obukhov (US 9430680).
Regarding claim 8, Brodsky discloses the claimed invention as set forth in claim 1.
Brodsky does not explicitly disclose the multiple liquid crystal polymer layers of the tamper-respondent sensor are opaque layers, and the one or more circuit lines of the at least one tamper-detect circuit are formed of a resistive material invisible to x-ray imaging. 
Obukhov teaches the sensor containing opaque elements (350b; column 18, lines 13 - 14).  The programming elements may be made of x-ray transparent material (column 22, lines 19 – 38).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the opaque material in combination with x-ray transparent material to make the sensor, as suggested by Obukhov, in order to prevent attackers from discerning tamper sensor values without opening an enclosure (column 22, lines 19 – 20).

Regarding claim 9, Brodsky discloses the claimed invention as set forth in claim 1.

Brodsky suggests the tamper-respondent sensor in solid form as discussed in claim 1.
Obukhov teaches the sensor containing elements used to obscure sensor value such as x-ray barrier, wire mesh barrier, electrically conductive shielding material, x-ray transparent material that is different with the base material of the sensor (column 22, line 19 - 38).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the opaque material in combination with x-ray transparent material to make the sensor, as suggested by Obukhov, in order to prevent attackers from discerning tamper sensor values without opening an enclosure (column 22, lines 19 – 20).

Allowable Subject Matter
Claims 13 – 16 are allowed.
Claim 7, 10 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the tamper-respondent sensor includes a connection tab extending therefrom to facilitate electrically connecting the at least one tamper-detect circuit to the monitor circuit, and the circuit board includes a notch in a surface thereof within the secure volume, the connection tab of the tamper-respondent sensor extending, at least in part, into the notch in the surface of the circuit board in operative position connecting the at least one tamper-detect circuit to the monitor circuit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that at least two liquid crystal polymer layers of the multiple liquid crystal polymer layers in solid form comprise filler material different from liquid crystal polymer material, a first liquid crystal polymer layer of the at least two liquid crystal polymer layers comprising a first concentration of the filler material and a second liquid crystal polymer layer of the at least two liquid crystal polymer layers comprising a second concentration of the filler material, the first concentration of the filler material being greater than the second concentration of the filler material. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 13, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848